The petition, filed February 15, 1914, on behalf of A. Washmood, represents that he is illegally and unlawfully restrained of his liberty and confined in the Carter county jail under a charge of murder. That the Hon. Stilwell H. Russell, district judge, is disqualified, as prior to his election he was employed in the prosecution of the case. That your petitioner is old and infirm, being now seventy years of age, and has been confined for nearly four years, is poor and without funds of any kind; that he has no relatives of means and that the fixing of his bond in any considerable amount would be in effect denying him bail. That this court has on file all the testimony that can be produced against him and had read and considered the same, he therefore asks the testimony as on file in this court in the case of A. Washmood, plaintiff in error, v. United States, be considered, wherein the judgment of conviction was reversed, and opinion filed November 12, 1913. (Washmood v. U.S.,10 Okla. Crim. 254, 136 P. 184.)
Upon a consideration of the petition and the record referred to, it is ordered that petitioner be admitted to bail in the sum of five hundred dollars. Bond to be approved by the clerk of the district court of Carter county.